Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00541-CR

                                      Librado MALDONADO,
                                             Appellant

                                                 v.
                                                The
                                        The STATE of Texas,
                                              Appellee

                      From the 437th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR4304W
                            Honorable Lori I. Valenzuela, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

Delivered and Filed: October 15, 2014

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           On October 6, 2014, appellant filed a motion to dismiss this appeal and asking for

immediate issuance of the mandate. The motion is granted, and the appeal is dismissed. See TEX.

R. APP. P. 42.2(a).

                                                   PER CURIAM

DO NOT PUBLISH